                                    Case 2:19-cv-02444-ODW-AS Document 1 Filed 04/01/19 Page 1 of 11 Page ID #:1



                                1 KAZEROUNI LAW GROUP, APC
                                2 Abbas Kazerounian, Esq. (SBN: 249203)
                                  ak@kazlg.com
                                3 Jason A. Ibey, Esq. (SBN: 284607)
                                4 jason@kazlg.com
                                  245 Fischer Avenue, Suite D1
                                5 Costa Mesa, California 92626
                                6 Telephone: (800) 400-6808
                                  Facsimile: (800) 520-5523
                                7
                                8 ABRAMSON LABOR GROUP LLP
                                  Jack J. Gindi, Esq. (SBN: 293739)
                                9 jack@abramsonlabor.com
                               10 3580 Wilshire Blvd., Suite 1260
                                  Los Angeles, California 90010
                               11 Telephone: (213) 493-6300
                               12
                                  [Additional Counsel On Signature Page]
                               13
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14 Attorneys for Plaintiff
                               15
                                                       UNITED STATES DISTRICT COURT
                               16                     CENTRAL DISTRICT OF CALIFORNIA
                               17
                                  MALKA L. FISHMAN,                         Case No.:
                               18 Individually and On Behalf of All
                                  Others Similarly Situated,                CLASS ACTION
                               19
                               20             Plaintiffs,                   COMPLAINT FOR DAMAGES
                                                                            AND INJUNCTIVE RELIEF
                               21                                           PURSUANT TO THE TELEPHONE
                                                        v.
                               22                                           CONSUMER PROTECTION ACT,
                                                                            47 U.S.C. § 227, ET SEQ.
                               23 SUBWAY FRANCHISEE
                                  ADVERTISING FUND TRUST,
                               24 LTD. d/b/a SUBWAY,                        JURY TRIAL DEMANDED

                               25               Defendant.
                               26
                               27
                               28
                                     CLASS ACTION COMPLAINT
                                    Case 2:19-cv-02444-ODW-AS Document 1 Filed 04/01/19 Page 2 of 11 Page ID #:2



                               1                                       INTRODUCTION
                               2        1. The plaintiff MALKA L. FISHMAN (“Plaintiff” or “Fishman”) brings this
                               3           Class Action Complaint for damages, injunctive relief, and any other
                               4           available legal or equitable remedies, resulting from the illegal actions of
                               5           defendant SUBWAY FRANCHISEE ADVERTISING FUND TRUST,
                               6           LTD. d/b/a SUBWAY (“Defendant” or “Subway”) in negligently and/or
                               7           intentionally contacting Plaintiff on Plaintiff’s cellular telephone, in
                               8           violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et
                               9           seq., (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges as
                               10          follows upon personal knowledge as to Plaintiff and Plaintiff’s own acts and
                               11          experiences, and, as to all other matters, upon information and belief,
                               12          including investigation conducted by Plaintiff’s attorneys.
                               13                                    JURISDICTION AND VENUE
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14       2. This Court has federal question jurisdiction because this case arises out of
                               15          violation of federal law. 47 U.S.C. § 227(b).
                               16       3. Venue is proper in the United States District Court for the Central District of
                               17          California pursuant to 28 U.S.C. § 1391 because Defendant:
                               18                (a)    is authorized to conduct business in this district and has
                               19                       intentionally availed itself of the laws and markets within this
                               20                       district;
                               21                (b)    does substantial business within this district;
                               22                (c)    is subject to personal jurisdiction in this district because it has
                               23                       availed itself of the laws and markets within this district; and,
                               24                (d)    the injury to Plaintiff occurred within this judicial district.
                               25                                          PARTIES
                               26       4. Fishman is, and at all times mentioned herein was, a citizen and resident of
                               27          the State of California, County of Los Angeles, and is, and at all times
                               28          mentioned herein was, a “person” as defined by 47 U.S.C. § 153(39).
                                     CLASS ACTION COMPLAINT                                                     PAGE 1 OF 10
                                    Case 2:19-cv-02444-ODW-AS Document 1 Filed 04/01/19 Page 3 of 11 Page ID #:3



                               1        5. Plaintiff is informed and believes, and thereon allege, that Subway is, and at
                               2           all times mentioned herein is a citizen of the State of Connecticut and is
                               3           based in Connecticut, and is a “person” as defined by 47 U.S.C. § 153(39).
                               4        6. Upon information and belief, there are several Subway fast food restaurants
                               5           located in the County of Los Angeles.
                               6        7. Plaintiff alleges that at all times relevant herein Defendant conducted
                               7           business in the State of California, and within this judicial district.
                               8        8. Plaintiff is informed and believes, and thereon alleges, that T-Mobile USA,
                               9           Inc. (“T-Mobile”) is a wireless carrier providing services nationwide,
                               10          including within this judicial district.
                               11                                  FACTUAL ALLEGATIONS
                               12       9. On or about September 3, 2016, Subway sent a text message to Fishman’s
                               13          cellular telephone number ending in “3728,” using an “automatic telephone
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14          dialing system,” (“ATDS”) as defined by 47 U.S.C. § 227(a)(1), and
                               15          prohibited by 47 U.S.C. § 227(b)(1)(A).
                               16       10. This unsolicited marketing text message received read:
                               17
                               18                This T-Mobile Tuesday, Score a free 6” Oven Roasted
                                                 Chicken sub at SUBWAY, just for being w/ T-Mobile.
                               19
                                                 Ltd supplies. Get app for details:
                               20
                               21       11. Additionally, the text message references the web link “t-mo.co”.
                               22       12. Upon information and belief, when consumers click on the web link http://t-
                               23          mo.co/ around the time of receipt of the text message, the consumers would
                               24          be directed to a webpage for T-Mobile that, inter alia, advertises the “T-
                               25          Mobile App” and “T-Mobile Tuesdays.”
                               26       13. Upon information and belief, Subway sent or transmitted, or had sent or
                               27          transmitted on its behalf, the same or substantially the same unsolicited
                               28
                                     CLASS ACTION COMPLAINT                                                     PAGE 2 OF 10
                                    Case 2:19-cv-02444-ODW-AS Document 1 Filed 04/01/19 Page 4 of 11 Page ID #:4



                               1           SPAM text messages en masse to several thousands of wireless telephone
                               2           numbers nationwide, in a short period of time, in an effort to advertise for
                               3           Subway restaurant.
                               4        14. Upon information and belief, the SPAM text messages were sent by Subway
                               5           through its agent T-Mobile for purposes of financial gain in a mutually
                               6           beneficial relationship between Subway and T-Mobile, as part of the T-
                               7           Mobile Tuesdays mobile application promotion.
                               8        15. Upon information and belief, the free sandwich offer was a pretext to sell
                               9           other items at Subway restaurants, such as chips, drinks and cookies.
                               10       16. The aforementioned unsolicited marketing text messages to each Plaintiff’s
                               11          cellular telephone using short message script (“SMS”) messaging
                               12          technology, assigned to or used by T-Mobile, specifically, SMS “459”.
                               13       17. Upon information and belief, Subway instructed T-Mobile as to the content
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14          of the text messages and timing of the sending of the text messages.
                               15       18. Upon information and belief, T-Mobile who was acting under the direction
                               16          and control of Subway for the financial benefit of Subway.
                               17       19. Upon information and belief, the equipment used to send the text messages
                               18          has the capacity to store or produce telephone numbers to be called, using a
                               19          random or sequential number generator.
                               20       20. Upon information and belief, the equipment also has the capacity to, and
                               21          does, dial telephone numbers stored as a list or in a database without human
                               22          intervention.
                               23       21. Such telephonic communication was not made for emergency purposes, as
                               24          defined by 47 U.S.C. § 227(b)(1)(A)(iii).
                               25       22. The telephonic communication was made to a telephone number assigned to
                               26          a cellular telephone service for which Plaintiff incur a charge for cellular
                               27          telephone service, pursuant to 47 U.S.C. § 227(b)(1).
                               28
                                     CLASS ACTION COMPLAINT                                                 PAGE 3 OF 10
                                    Case 2:19-cv-02444-ODW-AS Document 1 Filed 04/01/19 Page 5 of 11 Page ID #:5



                               1           23. Defendant did not have prior express written consent to send the marketing
                               2              text message to Plaintiff’s cell phone.
                               3           24. The text message advertising for Subway was unwanted by Plaintiff and
                               4              falls outside the scope of any consent that Plaintiff may have provided to T-
                               5              Mobile to receive text message from T-Mobile concerning its wireless
                               6              telephone services such as important account notifications.
                               7           25. Plaintiff had not installed the T-Mobile Tuesdays mobile application on
                               8              Plaintiff’s cellular telephone prior to receiving the SPAM text message.
                               9           26. Through Defendant’s aforementioned conduct, Plaintiff suffered an invasion
                               10             of a legally protected interest in privacy, which is specifically addressed and
                               11             protected by the TCPA.
                               12          27. Plaintiff was personally affected by Defendant’s aforementioned conduct
                               13             because Plaintiff was frustrated and annoyed that Defendant would send
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14             Plaintiff such marketing communication for Subway products or services
                               15             using an ATDS without prior express written consent, thus invading
                               16             Plaintiff’s privacy.
                               17          28. Defendant’s telephonic communication forced Plaintiff and other similarly
                               18             situated class members to live without the utility of their cellular phones
                               19             because they were occupied text messages, causing annoyance and lost time.
                               20          29. The SPAM text messages from Subway, or its agent(s), violated 47 U.S.C. §
                               21             227(b)(1)(A)(iii).
                               22    ///
                               23    ///
                               24    ///
                               25    ///
                               26    ///
                               27    ///
                               28    ///
                                     CLASS ACTION COMPLAINT                                                     PAGE 4 OF 10
                                    Case 2:19-cv-02444-ODW-AS Document 1 Filed 04/01/19 Page 6 of 11 Page ID #:6



                               1                                 CLASS ACTION ALLEGATIONS
                               2        30. Plaintiff brings this action on behalf of Plaintiff and on behalf of all others
                               3           similarly situated.
                               4        31. Plaintiff represents, and is a member of the class (the “Class”), consisting of:
                               5
                                                  All persons within the United States who received any
                               6                  text message from Defendant or its agent/s and/or
                               7                  employee/s, which was substantially similar or identical
                                                  to the text messages alleged in Paragraph 10 of the
                               8                  Complaint, to said person’s cellular telephone made
                               9                  through the use of any automatic telephone dialing
                                                  system, within the four years prior to the filing of this
                               10                 Complaint.
                               11
                               12       32. Defendant and its employees or agents are excluded from the Class.
                               13          Plaintiff does not know the number of members in the Class, but believe the
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14          members of the Class number in the tens of thousands, if not more. Thus,
                               15          this matter should be certified as a Class action to assist in the expeditious
                               16          litigation of this matter.
                               17       33. Plaintiff and members of the Class were harmed by the acts of Defendant in
                               18          at least the following ways: Defendant, either directly or through its agent(s),
                               19          illegally contacted Plaintiff and the members of the Class via their cellular
                               20          telephones by using an ATDS for marketing purposes, thereby causing
                               21          Plaintiff and the Class members to incur certain cellular telephone charges or
                               22          reduce cellular telephone time for which Plaintiffs and the members of the
                               23          Class previously paid, and invading the privacy of said Plaintiff and the
                               24          members of the Class. Plaintiff and the members of the Class were damaged
                               25          thereby.
                               26       34. This suit seeks only damages and injunctive relief for recovery of economic
                               27          injury on behalf of the Class, and it expressly is not intended to request any
                               28          recovery for personal injury and claims related thereto. Plaintiff reserves the
                                     CLASS ACTION COMPLAINT                                                    PAGE 5 OF 10
                                    Case 2:19-cv-02444-ODW-AS Document 1 Filed 04/01/19 Page 7 of 11 Page ID #:7



                               1           right to expand the Class definition to seek recovery on behalf of additional
                               2           persons as warranted as facts are learned in further investigation and
                               3           discovery.
                               4        35. The joinder of the members of the Class is impractical and the disposition of
                               5           their claims in the Class action will provide substantial benefits both to the
                               6           parties and to the court. The Class can be identified through T-Mobile’s
                               7           records or through public notice.
                               8        36. There is a well-defined community of interest in the questions of law and
                               9           fact involved affecting the parties to be represented. The questions of law
                               10          and fact to the Class predominate over questions which may affect
                               11          individual members of the Class, including the following:
                               12          a)    Whether, within the four years prior to the filing of this Complaint,
                               13                Subway or its agent(s) sent any marketing text messages without the
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14                prior express written express consent of the called party to members if
                               15                the Class using any automatic dialing system;
                               16          b)    Whether Subway can meet its burden of showing prior express written
                               17                consent;
                               18          c)    Whether Subway’s conduct was knowing and/or willful;
                               19          d)    Whether Plaintiff and the members of the Class were damaged
                               20                thereby, and the extent of damages for such violation; and
                               21          e)    Whether Subway and its agent(s) should be enjoined from engaging in
                               22                such conduct in the future.
                               23       37. As a person that received at least one SPAM text message from Subway as
                               24          part of the T-Mobile Tuesday mobile promotion, using an ATDS without
                               25          Plaintiff’s prior express written consent, Plaintiff is asserting claims that are
                               26          typical of the Class. Plaintiff will fairly and adequately represent and protect
                               27          the interests of the Class in that Plaintiff has no interests antagonistic to any
                               28          member of the Class.
                                     CLASS ACTION COMPLAINT                                                    PAGE 6 OF 10
                                    Case 2:19-cv-02444-ODW-AS Document 1 Filed 04/01/19 Page 8 of 11 Page ID #:8



                               1        38. Plaintiff and the members of the Class have all suffered irreparable harm as
                               2           a result of Defendant’s unlawful and wrongful conduct. Absent a class
                               3           action, the Class will continue to face the potential for irreparable harm. In
                               4           addition, these violations of law will be allowed to proceed without remedy
                               5           and Defendant will likely continue such illegal conduct. Because of the size
                               6           of the individual Class member’s claims, few, if any, members of the Class
                               7           could afford to seek legal redress for the wrongs complained of herein.
                               8        39. Plaintiff has retained counsel experienced in handling class action claims
                               9           and claims involving violations of the Telephone Consumer Protection Act.
                               10       40. A class action is a superior method for the fair and efficient adjudication of
                               11          this controversy. Class-wide damages are essential to induce Defendant to
                               12          comply with federal law.        The interest of members of the Class in
                               13          individually controlling the prosecution of separate claims against Defendant
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14          is small because the maximum statutory damages in an individual action for
                               15          violation of privacy are minimal. Management of these claims is likely to
                               16          present significantly fewer difficulties than those presented in many class
                               17          claims.
                               18       41. Notice may be provided to the Class members by direct mail and/or email
                               19          notice, publication notice and by other reasonable means.
                               20       42. Defendant has acted on grounds generally applicable to the Class, thereby
                               21          making appropriate final injunctive relief and corresponding declaratory
                               22          relief with respect to the Class as a whole.
                               23                                 FIRST CAUSE OF ACTION
                               24                         NEGLIGENT VIOLATIONS OF THE TCPA
                               25                                  47 U.S.C. § 227 ET SEQ.
                               26       43. Plaintiff incorporates by reference all of the above paragraphs of this
                               27          Complaint as though fully stated herein.
                               28
                                     CLASS ACTION COMPLAINT                                                  PAGE 7 OF 10
                                    Case 2:19-cv-02444-ODW-AS Document 1 Filed 04/01/19 Page 9 of 11 Page ID #:9



                               1        44. The foregoing acts and omissions of Defendant constitute numerous and
                               2           multiple negligent violations of the TCPA, including but not limited to each
                               3           and every one of the above-cited provisions of 47 U.S.C. § 227, et seq.
                               4        45. As a result of Defendant’s negligent violations of 47 U.S.C. § 227, et seq.,
                               5           Plaintiff and the Class are entitled to an award of $500.00 in statutory
                               6           damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
                               7        46. Plaintiff and the Class are also entitled to and seek injunctive relief
                               8           prohibiting such conduct in the future.
                               9                                SECOND CAUSE OF ACTION
                               10                KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
                               11                                 47 U.S.C. § 227 ET SEQ.
                               12       47. Plaintiff incorporates by reference all of the above paragraphs of this
                               13          Complaint as though fully stated herein.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14       48. The foregoing acts and omissions of Defendant constitute numerous and
                               15          multiple knowing and/or willful violations of the TCPA, including but not
                               16          limited to each and every one of the above-cited provisions of 47 U.S.C.
                               17          § 227, et seq.
                               18       49. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C.
                               19          § 227, et seq., Plaintiff and the Class are entitled to an award of $1,500.00 in
                               20          statutory damages, for each and every violation, pursuant to 47 U.S.C.
                               21          § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
                               22       50. Plaintiff and the Class are also entitled to and seek injunctive relief
                               23          prohibiting such conduct in the future.
                               24                                   PRAYER FOR RELIEF
                               25          WHEREFORE, Plaintiffs and the Class members pray for judgment against
                               26    Defendant as follows:
                               27          • Certify the Class as requested herein;
                               28          • Appoint Plaintiff to serve as the Class Representatives in this matter;
                                     CLASS ACTION COMPLAINT                                                   PAGE 8 OF 10
                                Case 2:19-cv-02444-ODW-AS Document 1 Filed 04/01/19 Page 10 of 11 Page ID #:10



                               1          • Appoint Plaintiff’s Counsel as Class Counsel in this matter;
                               2          • Providing such further relief as may be just and proper.
                               3    In addition, Plaintiff and the members of the Class pray for further judgment
                               4    against Defendant as follows:
                               5                FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
                               6                             THE TCPA, 47 U.S.C. § 227 ET SEQ.
                               7          • As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
                               8             Plaintiff seek for Plaintiff and each Class member $500.00 in statutory
                               9             damages, for each and every violation, pursuant to 47 U.S.C.
                               10            § 227(b)(3)(B).
                               11         • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
                               12            conduct in the future.
                               13         • Costs of suit.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14         • Attorneys’ fees pursuant to, inter alia, the common fund doctrine.
                               15         • Any other relief the Court may deem just and proper.
                               16          SECOND CAUSE OF ACTION FOR KNOWING/WILLFUL VIOLATION OF
                               17                            THE TCPA, 47 U.S.C. § 227 ET SEQ.
                               18         • As a result of Defendant’s knowing and/or willful violations of 47 U.S.C.
                               19            § 227(b)(1), Plaintiffs seek for themselves and each Class member
                               20            $1,500.00 in statutory damages, for each and every violation, pursuant to
                               21            47 U.S.C. § 227(b)(3)(B).
                               22         • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
                               23            conduct in the future.
                               24         • Costs of suit.
                               25         • Attorneys’ fees pursuant to, inter alia, the common fund doctrine.
                               26         • Any other relief the Court may deem just and proper.
                               27   ///
                               28   ///
                                    CLASS ACTION COMPLAINT                                                 PAGE 9 OF 10
                                Case 2:19-cv-02444-ODW-AS Document 1 Filed 04/01/19 Page 11 of 11 Page ID #:11



                               1                                      TRIAL BY JURY
                               2       51. Pursuant to the seventh amendment to the Constitution of the United States
                               3          of America, Plaintiff is entitled to, and demands, a trial by jury.
                               4
                               5    Dated: April 1, 2019                          Respectfully submitted,
                                                                                  KAZEROUNI LAW GROUP, APC
                               6
                               7                                                  By:    s/ JASON A. IBEY____
                                                                                         JASON A. IBEY
                               8                                                         ATTORNEY FOR PLAINTIFF
                               9
                                    HYDE & SWIGART
                               10   Joshua B. Swigart, Esq. (SBN: 225557)
                               11   josh@westcoastlitigation.com
                                    2221 Camino Del Rio South, Suite 101
                               12   San Diego, CA 92108-3551
                               13   Telephone: (619) 233-7770
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                                    Facsimile: (619) 297-1022
    COSTA MESA, CA 92626




                               14   ATTORNEYS FOR PLAINTIFF
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                    CLASS ACTION COMPLAINT                                                      PAGE 10 OF 10
